ON APPLICATION FOR WRITS OF MANDAMUS AND PROHIBITION
WESTERFIELD, J.
Relator herein seeks by writs of mandamus and prohibition to compel the Honorable W. Alexander Bahns, of the First City Court, to grant an order permitting him to file a supplemental and amended petition changing the form *324of an action brought by relator in the said First City Court from one via executiva to one via ordinaria.
The relief sought is not in aid of our appellate jurisdiction and we have no supervisory jurisdiction over inferior tribunals. State ex rel. Louis A. Majendie vs. Constable of First City Court, et al., 1 La. App. p. 139.
The alternate writs of mandamus and prohibition heretofore issued are recalled and relator’s petition dismissed at his cost.